Per Curiam :
On October 26, 1909, an order of the Special Term was made requiring the plaintiff to serve a verified bill of particulars setting forth in detail, among other things, the following: “ 5. The names of defendant’s employees charged with and exercising superintendence, referred to in paragraph ‘ Second ’ of the complaint; also a statement showing what acts of superintendence resulted in the death of plaintiff’s intestate.”
Thereafter a verified bill of particulars was served, but no attempt was made to comply with the requirement of paragraph 5 of the order above set forth. Thereafter a notice of motion for a verified further bill of particulars in regard to the said matters was made. *304In answer thereto the attorney for the plaintiff submitted his own affidavit, in which he states: “ The bill of particulars as served to the defendant gives all the information which the plaintiff is able to give so far as I know. It fully apprises the defendant of the claim of neglect made, and the plaintiff can give no further information.” Thereupon an order denying the motion was made and the defendant appeals.
The order requiring the particular information referred to remaining unmodified, unreversed and unappealed from, has not been complied with. The affidavit of the attorney furnishes no excuse for the plaintiff’s non-compliance with said order.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs to the appellant.
Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Soott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.